EXHIBIT 10.4(44)

MGM RESORTS INTERNATIONAL

AMENDMENT TO ALL STOCK APPRECIATION RIGHT AGREEMENTS

On October 7, 2013, the Compensation Committee of MGM Resorts International (the
“Company”) adopted an amendment with respect to all outstanding and future stock
appreciation rights in respect of Company shares in order to allow for the
same-day exercise and sale of the shares underlying the stock appreciation
rights. Pursuant to such resolutions, the definition of Fair Market Value with
respect to all existing and future stock appreciation rights will be:

 

  •   for purposes of determining the “Fair Market Value” at the time of
exercise (and thus for purposes of determining the withholding price), the
actual price of the share reported on the applicable exchange at the approximate
time of exercise; and

 

  •   for conversion price, the closing price of a share reported on the
applicable exchange on the grant date.